NO. 07-09-0270-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                DECEMBER 18, 2009
                          ______________________________

         GRETA JANE CRUMPLER AKA GRETA JANE SHARP, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 58,255-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellant, Greta Jane Crumpler, a.k.a. Greta Jane Sharp, filed Notice of Appeal to

appeal a judgment convicting her of felony driving while intoxicated entered against her in

the 47th District Court of Potter County, Texas. However, appellant has now filed a motion

to dismiss the appeal.


       Because the motion meets the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue.




                                               Mackey K. Hancock
                                                   Justice

Do not publish.




                                           2